Citation Nr: 1810090	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 and September 2016, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus is related to exposure to herbicide agents in Korea.  Records show he was put on temporary duty in Korea in 1969 and he asserts he was at radar sites in areas in or near the DMZ.

The case has been remanded twice before to, in part, get verification that the Veteran was attached to a unit that was in or near the DMZ, but attempts to obtain this information have been unsuccessful.  The September 2016 remand indicates that there was not substantial compliance with the March 2014 remand in that there was no verification of whether there were radar sites in the areas in Korea where he was located and if these locations were in or near the DMZ.  Although the remand states the research did not address this issue, the 2016 request was essentially identical to the previous request.  Notably, neither remand actually made a specific request to identify radar sites in the areas where the Veteran was located and did not determine if these sites were in or near the DMZ.  Thus, another remand is needed.

Additional development will also be needed to clarify which form of diabetes mellitus the Veteran has been diagnosed with having.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate sources to determine if there were any radar sites associated with Osan AB, Korea or in Mangil San, Palgong San, Taegu, or P-Y-Do, which are also in Korea.  If so, determine if any of these radar sites were in or near the DMZ in August 1969.

2.  Ask the Veteran to identify all medical professionals other than Dr. M. P who have treated his diabetes mellitus and bilateral foot disorder.  With the Veteran's assistance, obtain copies of all VA and non-VA treatment records identified to include those from Dr. M.P since March 2006.

3.  If, and only if, evidence obtained indicates there were radar sites associated with Osan AB, Korea or in Mangil San, Palgong San, Taegu, or P-Y-Do, Korea and that any of these locations were in or near the DMZ, then schedule the Veteran for a VA examination to determine the nature and etiology of claimed disabilities.  The clinician must be given access to the Veteran's claims file for review.

a) Based on the examination and a review of the claims file, the clinician must comment on whether the Veteran has a diagnosis of diabetes mellitus, type 2.  

b) The examiner must also provide a diagnosis, if present, of any bilateral foot disorder shown by examination or in treatment records since 2009.

c) If the Veteran has diabetes mellitus, type 2 and a bilateral foot disorder, he or she must opine whether it is at least as likely as not (50 percent probability or greater) that the bilateral foot disorder was caused or aggravated by the diabetes mellitus.

d) The examiner must explain the rationale that supports the opinion.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and then readjudicate the appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




